El Juez Asociado Seño» Wole,
emitió la opinión del tribunal.
En una acción sobre devolución de contribuciones paga-das bajo protesta, la demandante demostró que su principal negocio consistía en la venta al por mayor y detall de calzado y otros efectos para caballeros, y que realizó ven-tas de dichos artículos por valor de $40,009.68 durante los meses de septiembre y octubre de 1925; y que por virtud de la sección 62 de la ley de agosto 20 de 1925, la deman-dante había pagado bajo protesta al Tesoro el 2 por ciento de dicha cantidad, o sea, la suma de $800.19.
La Corte de Distrito de San Juan dictó sentencia en contra de la demandante. La opinión de la corte inferior consideró y desestimó las diferentes contenciones de la de-mandante tendentes a establecer la anticonstitucionalidad de la ley de la Legislatura. Resolvió que no se trataba de una contribución sobre la propiedad, y sí de un arbitrio. Se nos ha llamado también la atención hacia la opinión del Juez Well de la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico en el caso de Valdés et al. v. Gallardo, caso en equidad No. 1313, que cubre en parte las mismas cuestiones aquí planteadas y que sostiene la le-galidad de la contribución; Haremos completo uso de am-bas opiniones al resolver el presente caso.
El primer señalamiento es que la corte erró al resolver que la contribución no se imponía directamente sobre la propiedad. Manifiesta la apelante que sin duda alguna la sección 62 de’ la Ley de agosto 20 de 1925 impone una contribución sobre todas las ventas, excepto las exentas en la sección 83 de la misma. En realidad de verdad la *119sección 62 se refiere a la 16, y ésta y otras secciones son aplicables. La sección 62 lee como sigue:
“Se impondrá y cobrará sobre las ventas de cualesquiera artícu-los objetos de comercio que no. estén especificados en la sección 16 de esta Ley, o exentos de contribución según lo dispuesto en la misma, una contribución del dos (2) por ciento sobre el precio o valor de las ventas diarias, bien de contado o bien a crédito, de dichos artículos, la cual contribución deberá pagar al final de cada mes la persona que haya efectuado dichas ventas.”
Asumiendo por un momento que fue la intención de la Legislatura cubrir todas las ventas efectuadas, determinare-mos si se trata de una contribución sobre la propiedad.
Para demostrar que se trata de una contribución directa sobre la propiedad, la apelante cita el caso de Nicol v. Ames, 173 U. S. 509, 521 (43 L. Ed. 786). En dicho caso, la corte dijo:
“Una contribución sobre el privilegio de vender propiedad en la bolsa y utilizar las facilidades que allí se ofrecen para efectuar ven-tas difiere radicalmente de una contribución sobre todas las ventas efectuadas en cualquier sitio. Este último impuesto es en realidad y prácticamente una contribución sobre la propiedad. No toma en consideración clase alguna de privilegio o facilidad, sino solamente la realización de la venta. Aunque no ha sido creado por el Gobierno, este privilegio o facilidad para efectuar ventas en la bolsa es tan distinto y definido en su carácter, y su diferencia de una venta efectuada en cualquier otro sitio es tan clara y patente, que crea un fundamento razonable y substancial para que se haga una clasi-ficación y para que se imponga una contribución cuando ventas si-milares efectuadas en otras partes no están sujetas al pago de con-tribución alguna. Una venta realizada en la bolsa difiere de una venta realizada en la oficina particular de un individuo, en su hacienda, o por una sociedad, porque aunque la materia objeto de la venta puede ser la misma en cada caso, en-la bolsa hay ciertas ven-tajas para hallar comprador, obtener precio, ahorrar tiempo, y te-ner la seguridad de pago, y otras más, que se obtienen allí con más facilidad que en una oficina particular o en una hacienda. Para efectuar una venta en la hacienda o en la oficina o en la casa particular de uno, quizás y tal vez probablemente, tomaría mucho *120tiempo bailar un comprador, tener una entrevista con él y convenir en el precio. Todo esto puede hacerse en la bolsa en muy poco tiempo y con él menor inconveniente. El mercado existe y todo lo que se necesita es ofrecer la mercancía. Aunque en cada caso el resúltado es una venta y la cosa vendida puede ser la misma, la diferencia existe en los medios y facilidades para realizar tal venta, y no bay razón por la cual no se pueda imponer una contribución sobre tales medios y facilidades, a menos que el impuesto sea sobre todas las ventas, ya se utilicen las facilidades o nó. ”
Estamos asumiendo, de acuerdo con la apelante, que la contribución se impone sobre todas las ventas. En el mismo caso de Nicol v. Ames, en la página 520, la corte babía re-suelto que no se babía demostrado la falta de uniformidad. De dicbo caso copiamos lo siguiente: “Si la palabra ‘uni-forme’ ba de “ser interpretada en su denominado sentido ‘geográfico’ o como “que significa uniformidad en cuanto a todos los contribuyentes' que se encuentren en análogas circunstancias en cuanto a la materia de la contribución, creemos que este impuesto es válido dentro de uno u otro significado del término.” Creemos que esto sería así aun-que algunas personas que vendan menos de $100 sean ex-cluidas, siempre que esto se baga uniformemente.
Sin embargo, no tenemos duda alguna de que la contri-bución no es' aplicable a todas las ventas. La sección 62 dice: “Sobre la venta de cualesquiera artículos objeto de comercio.” Es innecesario tratar de sostener la validez de la contribución como una de ocupación adicional aunque podría fundamentarse un argumento en ese sentido. “El objeto de comercio” bace una segregación suficiente de las ventas. En Puerto Eico, por ejemplo, tenemos un Código de Comercio, y frecuentemente liemos sido llamados a deci-dir si determinado acto o documento cae dentro o fuera de dicbo código. En Puerto Rico pueden efectuarse innumera-bles ventas de propiedad personal, sin ser actos de comercio. Prácticamente, todo acto de un comerciante en el curso de su negocio es objeto de comercio. La venta efectuada por *121Tin comerciante es objeto de comercio y está suficientemente desligada de todas las ventas civiles. Tal separación bace la venta un arbitrio. El comercio tiene sns privilegios y sus cargas especiales, y la ley lo considera especialmente. XTna venta objeto de comercio es nn arbitrio dentro de la definición original de la palabra, o como está definida por las cortes. Nicol v. Ames, supra; West India Oil Co. v. Gallardo, 6 Fed. Rep. 2nd. 523; Flint v. Stone Tracy Co., 220 U. S. 108; Billings v. U. S., 232, U. S. 261; Sonneborn Bros. v. Cureton, 262 U. S. 506.
 Siendo nn arbitrio, pnede ser sometida a la prneba de uniformidad. El acta orgánica en sn artículo 29 párrafo sin numerar No. 22 dispone que: “Las leyes para la imposición de contribuciones en Puerto Rico serán uniformes.” Esta prueba es de carácter geográfico. Knowlton v. Moore, 178 U. S. 41 (44 L. Ed. 969); Billings v. U. S., 232 U. S. 282, y demás casos citados; Sucesores de G. & J. Fantáuzzi, 30 D.P.R. 423, y citas. Como la contribución es aplicable a toda la Isla igualmente, no puede bacer objeción en este sentido.
El segundo señalamiento ,de error es como sigue: “Al considerar válida la contribución aunque el demandado la haya interpretado en el sentido de imponer dicha contribución a ventas determinadas.”
El Tesorero demandado al aplicar la sección 62, se ha limitado a la primera venta, sean los artículos fabricados en Puerto Rico o importados de los Estados Unidos u otros países. La apelante sostiene que esta actuación del Teso-rero equivale a legislación y que tal facultad no puede de-legarse en dicho funcionario. Convenimos en que los pode-res legislativos no pueden delegarse en el Tesorero, pero no hallamos que haya habido delegación alguna.
Por otra parte, al discutir el segundo señalamiento de error, la apelante dice que la sección 62, supra, impone una contribución sobre todas las ventas. Ya hemos declarado *122que no se puede dar tal interpretación a dicha sección. La apelante nos llama la atención al hecho de que la sección 69 de la referida ley dice lo siguiente:
“Todo fabricante, traficante al por mayor, traficante al detall, representante, comisionista o cualquier otra persona que efectúe operaciones de venta, estará obligado, al ser requerido para ello por oficiales del Departamento de Hacienda debidamente autorizados, a presentar los libros o libretas de contabilidad y cualquier otro comprobante relacionado con las compras o ventas que efectúe y a permitir que dichos funcionarios examinen dichos libros y documen-tos y tomen nota de cualquier asiento efectuado en los mismos.”
“Operaciones de venta,” en relación con la sección 62, no puede significar otra cosa que ventas objeto de comercio. La sección 69, al usar las palabras “cualquier otra persona que efectúe operaciones de venta,” presenta un caso claro de noscitur a sociis. Y el mismo razonamiento es aplicable a las secciones 81 y 82 que fijan las penas a imponer.
En cuanto al hecho de que el Tesorero ha cobrado el im-puesto únicamente sobre la primera venta, convenimos con la corte inferior en que el hecho de que el Tesorero dejara de aplicar la ley a todas las ventas no afectaría para nada la validez del estatuto mismo. Y también convenimos con la corte en que si la ley obliga a la apelante el hecho de que no se le cobre la contribución a otros no afectaría este caso.
Convenimos en que, considerando por sí solas las pala-bras de la sección 62, la contribución no se limita en la misma a las primeras ventas. Sin embargo, la sección 62 se supone que cubre casos de ventas que no estén cubier-tas por la sección 16, y ésta se limita a las primeras pro-ducciones o ventas. Creemos que esta' referencia por sí sola demuestra, aplicando el principio de noscitur a sociis, que la Legislatura intentó cubrir únicamente la primera in-troducción o venta en Puerto Rico. Las secciones 37, 38 y 39 de la ley disponen como sigue:
*123"Sec. 37. — Los traficantes serán responsables del pago de im-puestos al vender o traspasar el artículo tributable a otro trafi-cante o a un consumidor.”
"Seo. 38. — El consumidor será responsable del pago de impues-tos al poseer el artículo tributable, para el uso o consumo en Puerto Rico.”
"See. 39. — Los impuestos que por esta Ley se prescriben sobre la venta, traspaso, uso o consumo en Puerto Rico, de los artículos comprendidos en la sección 16, serán satisfechos por el traficante al vender o traspasar el artículo tributable al otro traficante o a un consumidor.”
Estas secciones demuestran claramente que la Legisla-tura tuvo en mente las primeras producciones o ventas, la fabricación o introducción de artículos en Puerto Rico. La historia de la legislación sobre esta materia sostiene este punto de vista. La Legislatura originalmente intentó imponer contribución sobre las importaciones, pero bailó numerosas objeciones. De modo que la última ley es una evolución, y, basta cierto punto, una limitación de lo que está sujeto a contribución. Como ya se ha indicado por el Juez Wells, al hablar de lo adecuado del remedio, en nuestra opinión la Legislatura ha encontrado el camino. Sin embargo, siempre ha sido la intención de la Legisla-tura imponer contribuciones solamente sobre la primera im-portación o la primera producción en Puerto Rico. Las le-yes en pari materia deben ser consideradas. Stuart v. Maxwell, 16 Howard 150, 25 R.C.L. 1067, 1068; 36 Cyc. 1147. La sección 16 es en pari materia, al igual que la anterior legislación que trataba de imponer contribuciones.
No podemos estar conformes con la apelante en cuanto a que tal interpretación exima de contribución a ciertas per-sonas. El espíritu de la nueva ley de arbitrios es incluir algunas personas a las cuales no se les habían impuesto con-tribuciones anteriormente, y una excepción es algo diferente a esto.
La sección 83 de la ley exime a aquellas personas *124cuyas .ventas mensuales sean menos de $100, y la apelante en su tercer señalamiento de error sostiene que tal exención hace que la ley sea anticonstitucional. Las exenciones de esta clase se hacen libremente. Bell’s Gap R. Co. v. Pennsylvania 134 U. S. 232 (33 L. Ed. 892), Brushaber v. Union Pacific R. R. Co., 240 U. S. 1; Maxwell v. Bigbee, 250 U. S. 525; Beers v. Glynn, 211 U. S. 477, y casos citados. Prácticamente éste es un caso de ele minimis. La Consti-tución de los Estados Unidos dispone, por ejemplo, que en acciones en ley que envuelvan una cuantía mayor de $50 se conservará el derecho a juicio por jurado. Varias le-yes de los Estados Unidos, incluyendo nuestro Código de Co-mercio, no exigen que contratos en que la cuantía envuelta sea menor de cierta suma, consten por escrito para ser evi-denciados. Como ha demostrado la corte inferior, las dificultades ' físicas que acarrea el cobrar contribución sobre las pequeñas ventas es suficiente justificación.
Los casos referentes al tipo de contribución, no ayudan en nada a la apelante. Las analogías de tales casos son ilusorias. La cuestión de contribución es de carácter prag-mático, y su constitucionalidad debe generalmente medirse por su efecto final sobre las personas que la pagan, por la confiscación, por seria desigualdad o por otras causas simi-lares. Bell’s Gap. R. Co. v. Pennsylvania, 134 U. S. 232, supra. Además la apelante no nos ha demostrado sobre qué fundamentos la existencia de exenciones y desigualda-des puede invalidar una ley en Puerto Pico. No se ha de-mostrado falta de uniformidad.
En su cuarto señalamiento de error, la apelante dice que la corte no consideró la prueba de la demandante. La discusión de este señalamiento de error fue realmente invo-lucrado en los otros tres señalamientos y no necesita más discusión.

No enconlramos que la corte inferior haya cometido error y la sentencia apelada debe ser confirmada.

*125El Juez Asociado Sr. Hutchison no tomó parte en. la resolución de este caso.